Citation Nr: 1500162	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  02-19 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for the surgical scar associated with the right ruptured Achilles tendon, status post repair, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for the right ruptured Achilles tendon, status post repair, in excess of 10 percent prior to September 2, 2004, in excess of 20 percent from September 2, 2004, to December 14, 2011, and in excess of 40 percent thereafter.

3.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

4.  Entitlement to an effective date prior to December 1, 2008, for the grant of service connection for PTSD.

5.  Entitlement to an initial increased rating for the bilateral plantar fasciitis and heel spurs, currently evaluated as 10 percent disabling each.

6.  Entitlement to an effective date prior to February 10, 2009, for the grant of separate evaluations of 10 percent for the bilateral plantar fasciitis and heel spurs.

7.  Entitlement to service connection for bilateral shin splints, to include as secondary to the service-connected right ruptured Achilles tendon, status post repair.

8.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right ruptured Achilles tendon, status post repair.

9.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right knee disability, to include as secondary to the service-connected right ruptured Achilles tendon, status post repair.

10.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral hip disability, to include as secondary to the service-connected right ruptured Achilles tendon, status post repair.

11.  Entitlement to service connection for a disability manifested by removal of the first rib.

12.  Entitlement to service connection for a right foot drop, to include as secondary to the service-connected right ruptured Achilles tendon, status post repair.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability, to include as secondary to the service-connected right ruptured Achilles tendon, status post repair.

14.  Entitlement to service connection for bipolar disorder, to include as secondary to the service-connected right ruptured Achilles tendon, status post repair.

15.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right elbow disability.

16.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

17.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1986 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004 and May 2012 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

A January 2004 rating decision denied entitlement to an increased rating for a right ruptured Achilles tendon, status post repair.  In November 2005, the Board remanded the Veteran's claim for entitlement to an increased rating for the right ruptured Achilles tendon, status post repair.  In a January 2005 rating decision, the RO granted entitlement to service connection for the surgical scar associated with the right ruptured Achilles tendon, status post repair, effective from December 3, 2004.  The Veteran expressed disagreement with both the 10 percent evaluation assigned and the December 3, 2004, effective date.  In a July 2008 rating decision, the RO changed the effective date for the grant of service connection for the surgical scar to December 18, 2003, the date of a VA medical examination of the right ankle.

In a February 2007 decision, the Board denied the Veteran's claim for entitlement to an increased evaluation for the right ruptured Achilles tendon, status post repair.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In June 2008, a Joint Motion for Remand was submitted to the Court and a June 2008 Order of the Court vacated the Board's decision, and the claim for entitlement to an increased rating for the right ruptured Achilles tendon, status post repair, was remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

Following additional development, a January 2010 Board decision granted entitlement to an effective date of September 28, 2001, for the award of service connection for the surgical scar associated with the right ruptured Achilles tendon, status post repair.  The January 2010 Board decision remanded the issues of entitlement to increased ratings for the right ruptured Achilles tendon, status post repair, and for the surgical scar associated with the right ruptured Achilles tendon, status post repair.  The January 2010 Board decision also found that, in written statements submitted in December 2008 and February 2009, the Veteran raised the issues of entitlement to secondary service connection for a psychiatric disorder, a left ankle disorder, heel spurs, knee disorders, hip disorders, and disorders of the feet.  The January 2010 Board decision also referred the issues of entitlement to service connection for a right shoulder and arm disability, and a disability manifested by removal of the Veteran's first rib.  The Board notes that the issues of entitlement to service connection for a right knee disability, a bilateral hip disability, and a left ankle disability were previously denied in a final November 2005 Board decision.  The Board notes that the issues of entitlement to service connection for a right elbow disability and a right shoulder disability were previously denied in a final September 2003 rating decision.  After completing the requested development, to include adjudicating the referred issues, the case has since been returned to the Board.

Following the issuance of the June 2014 statement of the case (SOC), the Veteran submitted additional evidence with a waiver of initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2014).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records from November 2000 to March 2012, and from April 2012 to May 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to increased ratings for the right ruptured Achilles tendon, status post repair, the surgical scar associated with the right ruptured Achilles tendon, status post repair, and PTSD, and the issues of entitlement to service connection for a left knee disability, a right knee disability, a bilateral hip disability,  a disability manifested by a right foot drop, a left ankle disability, a right elbow disability, a right shoulder disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1, 2008, statement was an informal claim for entitlement to service connection for PTSD; a formal claim was received on October 11, 2011.

2.  There is no evidence of any earlier formal or informal claim for PTSD or a psychiatric disorder prior to December 1, 2008.

3.  A February 10, 2009, statement was an informal claim for entitlement to an increased rating for the Veteran's service-connected bilateral foot disability.

4.  There is no evidence of any earlier formal or informal claim for entitlement to an increased rating for the Veteran's service-connected foot disability prior to December 1, 2008.

5.  The evidence of record is against a finding that the Veteran has a current disability manifested by shin splints.

6.  A November 2005 Board decision denied entitlement to service connection for a right knee disability, a bilateral hip disability, and a left ankle disability based on the determinations that a right knee disability, a bilateral hip disability, and a left ankle disability were not manifested in service, and were not shown by competent evidence to be related to service or any service-connected disability; the Veteran did not appeal the November 2005 Board decision.

7.  Since the final November 2005 Board decision, the Veteran has submitted new evidence regarding his right knee disability, his bilateral hip disability, and his left ankle disability that relates to an unestablished fact necessary to substantiate the claims.

8.  The preponderance of the evidence is against a finding that the Veteran has a current disability manifested by removal of the first rib that was incurred in, aggravated by, or otherwise related to a disease, injury, or event in service.  

9.  Giving him the benefit of the doubt, the Veteran has an acquired psychiatric disability (bipolar disorder) that is etiologically related to his active duty service.

10.  In a September 2003 rating decision, the RO denied entitlement to service connection for a right elbow disability and a right shoulder disability based on the determination that there was no current diagnosis of a right elbow or shoulder disability; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.

11.  Since the final September 2003 rating decision, the Veteran has submitted treatment records showing a diagnoses of right elbow lateral epicondylitis and right shoulder osteoarthritis; this new evidence therefore relates to an unestablished fact necessary to substantiate the claims.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 1, 2008, for the award of service connection for PTSD, have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2014).

2.  The criteria for an effective date earlier than February 10, 2009, for the award of service connection for bilateral foot plantar fasciitis and heel spurs, have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2014).

3.  The criteria for entitlement to service connection for a disability manifested by shin splints, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  The November 2005 Board decision, which denied entitlement to service connection for a right knee disability, a bilateral hip disability, and a left ankle disability, became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

5.  The additional evidence presented since the November 2005 Board decision is new and material, and the claims of service connection for a right knee disability, a bilateral hip disability, and a left ankle disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

6.  A disability manifested by removal of the first rib was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability, diagnosed as bipolar disorder, are met.  38 U.S.C.A. §§ 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

8.  The September 2003 rating decision, which denied the claims of service connection for a right elbow disability and a right shoulder disability, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

9.  The additional evidence received since the final September 2003 rating decision is new and material, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Board is granting the Veteran's claim for entitlement to service connection for bipolar disorder, the Board finds that any deficiencies in notice with respect to this claim were not prejudicial to the Veteran.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the claims for earlier effective dates for the awards of service connection for PTSD and bilateral foot plantar fasciitis and heel spurs, the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  

For the Veteran's claim of entitlement to service connection for shin splints, the RO provided pre-adjudication VCAA notice by a letter dated in November 2011.  For the Veteran's claim of entitlement to service connection for a disability manifested by removal of the first rib, the RO provided pre-adjudication VCAA notice by a letter dated in October 2010.  These letters notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  These letters also notified the Veteran of the evidence needed to substantiate the claim for secondary service connection.  
 



      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service private and VA treatment records, and lay statements have been associated with the record.  

The Board acknowledges that the RO is required to obtain Social Security Administration (SSA) records prior to adjudicating a veteran's claim in compliance with its duty to assist.  See Murinscak v. Derwinski, 2 Vet. App. 363 (1992); 38 C.F.R. § 3.201(a) (2014).  In this case, however, the Veteran's SSA records have been determined to be unavailable.  Specifically, a March 2013 response from SSA noted that the Veteran's medical records had been destroyed.  The RO sent the Veteran a letter informing him that it was unable to obtain his SSA records, and asking him to provide a copy of any SSA records in his possession; however, the Veteran responded that he did not have any of these records.  In an August 2014 memorandum, the RO made a formal finding of unavailability of SSA records, noting all efforts made to obtain these records.

Additionally, during the appeal period, the Veteran was afforded VA examinations in January 2010, February 2011, July 2011, December 2011, and April 2012.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Earlier Effective Date 

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

Generally, except as otherwise provided, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Actual payment of such monetary benefits commences on the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 3.155. 

Under 38 C.F.R. § 3.155(a), the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18  1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Further, in MacPhee v. Nicholson, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157.  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id.  (Emphasis added); see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established.")  In other words, case law and VA regulations are clear that a VA medical record does not constitute an informal claim except for when the disability being treated was already service-connected.

	Earlier Effective Date for PTSD

The Veteran seeks an effective date earlier than December 1, 2008, for the grant of service connection for PTSD.

Following a review of the record, the Board finds that an effective date prior to December 1, 2008, for the grant of service connection for PTSD is not warranted.  

The record contains a buddy statement from the Veteran's wife dated December 1, 2008, which indicated that his service-connected right ruptured Achilles tendon disability caused him to be depressed.  The Board considered this statement an informal claim for entitlement to service connection for a psychiatric disorder.  The Veteran filed a formal claim for entitlement to service connection for PTSD on October 11, 2011.  

In a May 2012 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability evaluation, effective December 1, 2008, the date of the Veteran's informal claim for service connection for a psychiatric disorder.

Although the Veteran has not clearly articulated why he believes the award of service connection for PTSD should be effective prior to December 1, 2008, to the extent that the Veteran asserts that any treatment records should be considered an informal claim for service connection for psychiatric disability, as noted above, the Federal Circuit has found that a medical report would only be considered an informal claim when such report related to treatment of a disability for which service connection had already been established.  Although VA must give a sympathetic reading to all potential claims, the Federal Circuit stood firm in holding that a VA treatment record cannot constitute an informal claim for service connection.  The holding in MacPhee applies to the facts in this case.  Thus, entitlement to an effective date prior to December 1, 2008, for the grant of service connection for PTSD is not warranted based upon the application of law to the facts of this case.  

There is no evidence in the record that the Veteran filed a claim for service connection for PTSD or a psychiatric disorder at any time prior to December 1, 2008.  For the reasons described above, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than December 1, 2008, for the award of service connection for PTSD.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Earlier Effective Date for Bilateral Plantar Fasciitis and Heel Spurs

The Veteran seeks an effective date earlier than February 10, 2009, for the grant of separate evaluations for bilateral plantar fasciitis and heel spurs.

Following a review of the record, the Board finds that an effective date prior to February 10, 2009, for the grant of separate evaluations for bilateral plantar fasciitis and heel spurs is not warranted.  

By way of background, a rating decision dated in July 2002 assigned a 10 percent evaluation for bilateral pes planus and plantar fasciitis, based on the rating criteria for pes planus, specifically pain on manipulation and use of the feet.  On February 10, 2009, the Veteran submitted a statement which described increased pain in his feet.  The Board considered this statement an informal claim for entitlement to an increased rating for his service-connected bilateral pes planus and plantar fasciitis.  

A February 2011 VA examination report showed new diagnoses of heel spurs, separate and distinct from the Veteran's pes planus symptoms.  Therefore, in a May 2012 rating decision, the RO continued the 10 percent evaluation for bilateral pes planus, and granted separate evaluations of 10 percent for the Veteran's bilateral plantar fasciitis and heel spurs, effective February 10, 2009, the date of the Veteran's informal claim for entitlement to an increased rating for his service-connected foot disability.

Although the Veteran has not clearly articulated why he believes the award of separate evaluations for his bilateral plantar fasciitis and heel spurs should be prior to February 10, 2009, there is no evidence in the record that the Veteran filed a claim for increase for his service-connected foot disability at any time prior to February 10, 2009.  Moreover, there is no evidence in the record of a diagnosis of heel spurs at any time prior to the February 2011 VA examination.  For the reasons described above, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than February 10, 2009, for the award of separate evaluations for bilateral plantar fasciitis and heel spurs.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

	Shin Splints

The Veteran claims that he has shin splints as secondary to his service-connected right ruptured Achilles tendon, status post repair.

The Veteran's service treatment records were negative for treatment for or a diagnosis of shin splints.  The Veteran's post-service treatment records were also negative for a diagnosis of shin splints.  In a VA examination dated in December 2011, the examiner specifically omitted checking the box that indicated a diagnosis of "shin splits" (medial tibial stress syndrome).  Moreover, in an October 2014 disability benefits questionnaire on foot disabilities, the physician did not indicate that the Veteran had a diagnosis of shin splints.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a disability manifested by shin splints currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current disability manifested by shin splints, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran has experienced pain in his legs.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing disability manifested by shin splints.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As a result, these lay assertions cannot constitute competent medical evidence in support of the claim.  

Here, the medical evidence unequivocally shows that the Veteran has not been diagnosed with shin splints at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, despite the complaints of leg and shin pain, the weight of the evidence is against a finding that the Veteran has shin splints at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and they fails on this basis alone.  The benefit sought on appeal is therefore denied.

In this case, there is no medical evidence showing that a disability manifested by shin splints has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

	Removal of the First Rib

The Veteran contends that he had to have his first rib removed as a result of injuries acquired in service.  See February 2009 statement.  The Veteran has not offered any explanation as to what injuries acquired in service required him to have his rib removed.

The Veteran's service treatment records were negative for any treatment for or procedures involving removal of the first rib.

The surgical absence of the first right rib was first noted on a December 2011 whole body scan report from the VA Medical Center.  Because there is surgical absence of the first right rib, the crucial inquiry, therefore, is whether the absence of the Veteran's rib is related to any incident of service.  For the reasons and bases set forth below, the Board concludes it is not.

The Board finds there is no competent evidence whatsoever suggesting any link or relationship between a the removal of the first rib and the Veteran's service.  Here, the service treatment records are negative for any treatment or surgeries involving removal of the first rib.  Furthermore, there is no medical evidence of the surgical absence of the first right rib until a December 2011 whole body scan, and the Veteran has not offered any explanation as to why he believes his removal of the first rib is related to injuries sustained during service.  Given the Veteran's lack of contentions, the normal in-service findings and the fact that a disability manifested by removal of the first right rib was not identified until many years after service, the Board finds that the weight of the evidence is against finding that the Veteran's lack of a first rib is in any way related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  

The Board notes that the Veteran also has not been afforded a VA examination for his claimed disability manifested by removal of the first right rib.  Nonetheless, as there is simply no lay or medical evidence which even suggests a relationship between the surgical absence of his first right rib and his active duty service, the evidence does not meet the prima facie elements for service connection.  Under the circumstances, a VA examination or opinion as to the Veteran's claimed disability manifested by removal of the first right rib is not warranted at this time.  See 38 U.S.C.A. § 5103A(d); Wells, 326 F.3d. at 1384 (Fed. Cir. 2003); see also Duenas, 18 Vet. App. 512.

In sum, the weight of the evidence shows that the Veteran's current disability manifested by surgical absence of the first right rib is unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

	Bipolar Disorder	

The Veteran asserts that he has had bipolar disorder since his active duty service.

A review of the Veteran's service treatment records showed no treatment for an acquired psychiatric disorder.

A review of post-service VA and private treatment records showed that the Veteran has been diagnosed with and treated for bipolar disorder.

In July 2011, the Veteran was afforded a VA psychiatric examination.  The examiner noted that in a mental health history examination dated in August 2004, the Veteran reported some depression in service as a result of mistreatment/teasing by peers about his in-service heel injury, which decreased his effectiveness as a soldier.  He reported periods of mood swings, lasting one day to one week every one to two months.  He noted periods of lethargy and depressed mood in between these mood swings.  The examiner noted a mental health attending note dated in May 2005 in which the doctor noted periods of hypomania followed by depression.  The examiner noted a psychoeducational evaluation dated in October 2007 in which the Veteran reported mood swings.  He reported that this was particularly problematic in service, but he denied any treatment in service.  He was diagnosed with bipolar II disorder.  The examiner noted a mental health noted dated in February 2011 in which the Veteran was diagnosed with bipolar affective disorder.  The examiner diagnosed the Veteran with bipolar affective disorder with psychotic features, at least as likely as not caused by or a result of military service.  Regarding the Veteran's contention of a mental disorder secondary to his service-connected physical disabilities, the examiner opined that the Veteran's bipolar affective disorder accounted for his emotional problems over the years.

In April 2012, the Veteran was afforded another VA psychiatric examination.  The examiner diagnosed the Veteran with bipolar affective disorder, at least as likely as not caused by or a result of service; and PTSD, most likely caused by or a result of service.  The examiner found that the Veteran's bipolar affective disorder diagnosis was considered to be service-connected at least as likely as not, because his mood swings appear to have started in service.  The examiner noted the Veteran's reports of a roommate in service in 1990 who commented on his mood swings.  The examiner noted that the Veteran reported that he was already having the mood swings at the time of his reported in-service trauma in 1987, and they seemed to become more pronounced after this event.

Accordingly, considering the Veteran's diagnosis of bipolar disorder, his credible reports of mood swings in service, and the two opinions from the July 2011 and April 2012 VA examiners providing a link between the Veteran's current diagnosis and his active duty service, and giving him the benefit of the doubt, the Board finds that service connection for an acquired psychiatric disability, diagnosed as bipolar disorder, is warranted.




ORDER

Entitlement to an effective date prior to December 1, 2008, for the grant of service connection for PTSD is denied.

Entitlement to an effective date prior to February 10, 2009, for the grant of separate evaluations for bilateral plantar fasciitis and heel spurs is denied.

Entitlement to service connection for a disability manifested by shin splints, to include as secondary to the service-connected right ruptured Achilles tendon, status post repair, is denied.

Entitlement to service connection for a disability manifested by removal of the first rib is denied.

Entitlement to service connection for an acquired psychiatric disability, diagnosed as bipolar disorder, is granted.


REMAND

Increased Rating - Surgical Scar 

Unfortunately, the Board finds that the Veteran's claim for entitlement to an increased rating for the surgical scar associated with the right ruptured Achilles tendon, status post repair, must again be remanded to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As noted in the January 2010 Board decision, effective August 30, 2002, VA revised the rating schedule for evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).  Here, because the January 2010 Board decision granted an earlier effective date for the surgical scar associated with the right ruptured Achilles tendon, status post repair, from September 28, 2001, the Board instructed the RO to consider both the old and new rating criteria in evaluating the Veteran's increased rating claim.  The Board also noted that, as of October 23, 2008, revised provisions for evaluating scars were enacted.  It explained that this new regulation, however, indicated that the revised provisions were applicable only to claims received on or after October 23, 2008.  Accordingly, the Board noted that these revisions did not apply to the present case.  The Board instructed the RO to readjudicate the Veteran's claim for an increased rating for a surgical scar associated with the right ruptured Achilles tendon, status post repair, with consideration of all appropriate versions of the diagnostic criteria for skin disabilities.  However, in the October 2010 supplemental statement of the case (SSOC), the RO only discussed the revised October 23, 2008, rating criteria, and did not consider the old rating criteria, as instructed.  On remand, the Veteran should be provided with notice as to the appropriate versions of the rating criteria and the RO should readjudicate the Veteran's increased initial scar disability rating claim pursuant to all applicable rating criteria.  

Increased Rating - Right Ruptured Achilles Tendon, Status Post Repair 

As to the Veteran's claim for entitlement to an increased rating for the right ruptured Achilles tendon, status post repair, the Board finds that the Veteran was last afforded a VA examination in December 2011.  In a December 2013 VA podiatry consultation, the assessment was calcification of the right Achilles tendon/tendonosis and lateral ankle instability.  The Veteran was placed on a list for Achilles tendon surgery in March 2014 due to ankle instability.  He was also educated on surgical intervention with excision of diseased area and repair with lengthening of the Achilles tendon.  It was noted that he had such significant amount of disease in his tendon that the surgery would not return him to 100 percent.  Although the Veteran submitted a disability benefits questionnaire regarding his foot conditions in October 2014, it is not clear whether this questionnaire was completed by a VA examiner.  Moreover, this questionnaire was not adequate for rating purposes.  In light of evidence of worsening of the Veteran's disability since the last VA examination, the Board finds that a new VA examination is needed to assess the current severity of the Veteran's service-connected right ruptured Achilles tendon, status post repair.

The Board also notes that the Veteran is currently in receipt of the maximum 40 percent schedular evaluation under Diagnostic Code 5270 for  ankylosis of the ankle.  Given the Veteran's complaints of worsening of his right Achilles tendon disability, his current treatment, and his maximum 40 percent evaluation, the Board finds that this is a case where referral for consideration of an extra-schedular rating under 38 C.F.R. § 3.21(b)(1) is warranted.  Such action must precede further adjudication of the underlying increased rating claim.

Increased Rating - Bilateral Plantar Fasciitis and Heel Spurs

The Veteran contends that his service-connected bilateral plantar fasciitis and heel spurs warrant a higher rating.  The Veteran was last afforded a VA examination in February 2011 for this disability, and, in an October 2014 evaluation of the feet, the Veteran described worsening pain and symptomatology.  Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the Veteran's assertions that his condition may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his bilateral plantar fasciitis and heel spurs disability.  
 
Increased Rating - PTSD

The Veteran contends that he warrants a higher evaluation for his service-connected PTSD, currently evaluated as 30 percent disabling.  The Board notes that the Veteran's service-connected PTSD symptomatology was originally evaluated separately from his nonservice-connected bipolar disorder symptomatology.  In light of the Board's granting of entitlement to service connection for bipolar disorder in the above decision, the Board finds that a new VA mental health examination is necessary to clarify the current severity of his service-connected PTSD.




Service Connection - Left Knee, Right Knee, Bilateral Hip, Left Ankle

The Veteran contends that his bilateral knee disability, bilateral hip disability, and left ankle disability are related to his active duty service, to include as secondary to his service-connected right ruptured Achilles tendon, status post repair, disability.

As to the Veteran's right and left knee disabilities, during a February 2011 VA examination, the Veteran claimed that he has had bilateral pain over the anterior lateral and posterior knees, which has occurred since the 1990's while on active duty.  It was noted that in 1999, the Veteran had an arthroscopic procedure on his left knee for a meniscal tear and degenerative disease within the joint space.  The examiner diagnosed bilateral patellofemoral syndrome.  He indicated that this was less likely as not to have been caused by or the result of active military service.  The examiner explained that there was no evidence in the Veteran's service treatment records that this was directly connected to his active military service.  He noted that he did not know of any medical authority or literature which associated the development of patellofemoral syndrome to the existence of chronic Achilles tendonitis status post surgical repair of a ruptured Achilles tendon.  

In a subsequent December 2011 VA examination, the examiner noted that the Veteran's service treatment records revealed that he pulled his right hamstring while running in 1991, with pain from his knee to his buttocks.  The examiner found that the Veteran's currently diagnosed right knee disability (mild osteoarthritis and popliteal strain) was less likely incurred in or caused by the injury in 1991 or secondary to the rupture of the right Achilles tendon.  The examiner explained that although the Veteran's service treatment records showed a right hamstring strain, there was no evidence of a chronic condition.  The examiner found that the right knee was treated in service with adequate medical care for an acute medical condition without further complications.  He further noted that there was no evidence in the medical literature that an Achilles tendon rupture would predispose to develop knee osteoarthritis.  In a subsequent April 2012 opinion, a VA examiner found that the Veteran's left knee disability was less likely than not proximately due to or the result of the Veteran's service-connected condition.  He explained that there was no peer-reviewed, scientific medical evidence suggesting the possibility that one joint condition would predispose to cause osteoarthritis or ligament problems in other joints (even contralateral joints).

As to the Veteran's bilateral hip disability, during a February 2011 VA examination, the Veteran reported pain over the lateral hips intermittently since 1988.  The examiner noted that the Veteran had been diagnosed with degenerative joint disease by his regular physician.  The examiner diagnosed the Veteran with bilateral myofascial syndrome of the hips.  He found that this was less likely as not to have been caused by or the result of active military service.  The examiner explained that there was no medical authority or literature that associated the existence of chronic Achilles tendonitis with the development of chronic bilateral hip pain.  He further noted that the Veteran's service treatment records did not support direct service connection.

In a subsequent December 2011 VA examination, the examiner noted that the Veteran had an extreme muscle pull with extreme pain in the hips with flexion in 1989 and a right hamstring pull in 1991.  The examiner found that the Veteran's right hip condition (mild osteoarthritis and trochanteric bursitis) were less likely incurred in or caused by the injuries in 1989 and 1991 or secondary to the ruptured right Achilles tendon.  The examiner explained that although there is evidence of a right hamstring strain in service, there was no evidence of a chronic condition.  He explained that the right hip was treated with adequate medical care for an acute medical condition without further complications.  The examiner further noted that there was no evidence in the medical literature that an Achilles tendon rupture would predispose to develop hip osteoarthritis.  In a subsequent opinion, an April 2012 VA examiner found that the Veteran's left hip condition was less likely than not proximately due to or the result of the Veteran's service-connected right ruptured Achilles tendon, status post repair, disability.  He explained that there was no peer-reviewed, scientific medical evidence suggesting the possibility that one joint condition would predispose to cause osteoarthritis or ligament problems in other joints (even a contralateral joint).  

As to the Veteran's left ankle disability, in a February 2011 VA examination, the Veteran complained of pain in the left ankle since 1991.  He reported that the pain was generalized, but primarily posterior, similar to the pain on the right at the site of the surgery.  He expressed his belief that his left ankle pain was from his antalgic gait and putting too much pressure on the left side.  The examiner diagnosed the Veteran with left ankle myofascial syndrome.  He opined that this was less likely as not to have been caused by or the result of active military service.  The examiner explained that he found nothing in the Veteran's service treatment records which directly relates to the existence of a left ankle condition while in service.  He further noted that he did not know of any medical authority or literature which would support the development of left ankle myofascial syndrome with the existence of a chronic right Achilles tendonitis.  In a subsequent opinion, an April 2012 examiner opined that the Veteran's left ankle disability was less likely than not proximately due to or the result of the Veteran's service-connected right ruptured Achilles tendon, status post repair, disability.  The examiner explained that there was no peer-reviewed, scientific medical evidence suggesting the possibility that one joint condition would predispose to cause osteoarthritis or ligament problems in other joints (even contralateral joints).

The Board finds the opinions related to secondary service connection inadequate because the examiner failed to address whether the Veteran's conditions were aggravated by his service-connected right ruptured Achilles tendon, status post repair, disability.  As the record does not contain adequate medical opinions as to whether the Veteran's bilateral knee disability, bilateral hip disability, and left ankle disability were caused or aggravated by his service-connected right ruptured Achilles tendon, status post repair, disability, additional medical opinions must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  

Service Connection - Right Foot Drop

As to the Veteran's claim for entitlement to service connection for a right foot drop, in a December 2011 VA examination, the Veteran reported that he has dragged his right foot off and on since 1989.  The Veteran also reported that following service, a private doctor advised him that he had weakness over his right foot.  The service treatment records were silent for a diagnosis of a right foot drop, and sensory and motor strength testing performed in conjunction with the VA examination did not show any findings of a right foot drop.  Nonetheless, the examiner noted mild right foot drop.  The VA examiner opined that the Veteran's right foot drop was less likely as not related to his service-connected right Achilles tendon rupture or injury during service.  He explained that the physical examination was "not compatible with the diagnosis of right foot drop with [sic] is a neurological deficit related to a lesion of the nerve that active [sic] the muscle in from [sic] of the leg to extend the ankle (tibialis anterior muscle)."  The examiner noted that for a diagnosis of a foot drop, the manual muscle test was expected to have 0/5 to 2/5 strength; however, today's examination was within normal limits.

In light of the foregoing findings, it is unclear whether the Veteran has a current diagnosis of a right foot drop.  Therefore, under the duty to assist, the Veteran should be afforded another VA examination to determine whether he has a current diagnosis of a right foot drop, and, if so, whether it is related to the Veteran's active duty service or his service-connected right ruptured Achilles tendon, status post repair, disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  
 
Service Connection - Right Elbow and Right Shoulder

The Veteran is seeking service connection for a right elbow and shoulder disability.  

In December 2011, the Veteran was afforded a VA examination for his right elbow and right shoulder.  The Veteran reported that during service, he had two falls in which he injured his right shoulder and elbow.  He indicated that he was seen on sick call for his condition and was treated with a medical profile for at least seven days.  He reported that after these incidents, he complained of recurrent right arm problems with significant difficulty performing push-ups.  He also reported that he had a fall because of his service-connected right ruptured Achilles tendon, status post repair, disability, which reinjured his right shoulder and elbow.  He reported that he went to the VA medical center for care and was treated with an injection.  He indicated that since this incident, his right elbow and shoulder have been worsening.  Imaging studies of the right elbow revealed a small olecranon spur.  Imaging studies of the right shoulder revealed degenerative arthritis.

The examiner found that the Veteran's right elbow condition (right elbow lateral epicondylitis) was less likely than not related to the right elbow contusion or injury during his active duty service.  The examiner also found that the Veteran's right shoulder condition (osteoarthritis) was less likely than not related to the right elbow contusion or injury during his active duty service.  He explained that although there was evidence of a right elbow contusion in service in August 1989 and a deltoid and coracoligament strain of the right shoulder in October 1989, there was no evidence of a chronic condition.  The examiner found that the Veteran's right shoulder and right elbow conditions were treated with adequate medical care for acute medical conditions without further complications.

The Board finds that during the December 2011 VA examination, the Veteran raised a new theory of entitlement for his claims for service connection for his right elbow and shoulder disabilities.  Specifically, he indicated that these disabilities may have been aggravated by a fall caused by his service-connected right ruptured Achilles tendon, status post repair, disability.  As the record does not contain adequate medical opinions as to whether the Veteran's currently diagnosed right elbow and shoulder disabilities were caused or aggravated by a fall related to his service-connected right ruptured Achilles tendon, status post repair, disability, additional medical opinions must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  

TDIU

A review of the record shows that service connection is presently in effect for the Veteran for: right Achilles tendon rupture rated as 40 percent disabling; PTSD rated as 30 percent disabling; bilateral pes planus rated as 10 percent disabling; postoperative scar, right Achilles tendon rated as 10 percent disabling; and bilateral plantar fasciitis and heel spurs each rated as 10 percent disabling.  Because the Veteran has multiple service-connected disabilities combining to a 70 percent or greater level of impairment with at least one disability rated at 40 percent, the Veteran meets the schedular requirements for TDIU.  38 C.F.R. § 4.16(a).  

However, the Veteran's employment history is unclear from the record.  While he reported that he has not worked since 2003 due to his service-connected disabilities in statements dated in December 2008 and February 2009, and he is in receipt of SSA disability benefits, the Veteran has made statements regarding employment in recent VA treatment records.  In particular, in a November 2012 VA treatment record, the Veteran indicated that he got a new job two months prior as a case manager for Veterans.  In a January 2014 VA treatment record, the Veteran indicated that he missed his appointment due to a work scheduling conflict.  In a June 2014 VA treatment record, the Veteran indicated that he was laid off of his job at the end of December 2013.  Moreover, in a report of contact dated in June 2014, the Veteran's representative indicated that the Veteran was gainfully employed in a full-time occupation.  Therefore, it is not clear from the evidence of record whether the Veteran is currently gainfully employed in a full-time occupation.  

Although a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, has already been sent to the Veteran for completion, it appears that updated information is needed.  On remand, a new VA Form 21-8940 should be forwarded to the Veteran for completion.  

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Send a VA Form 21-8940 to the Veteran for completion, and subsequently send a VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, to the former employers listed on the Veteran's submitted VA Form 21-8940.

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his service-connected disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. After completing the development in step 2, the RO should schedule the Veteran for a VA orthopedic examination to determine the current severity of the Veteran's service-connected right ruptured Achilles tendon disability and his bilateral plantar fasciitis and heel spurs disabilities.  The claims folder (including a copy of this remand) should be reviewed by the examiner.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected right ruptured Achilles tendon disability and his bilateral plantar fasciitis and heel spurs disabilities.

As to the Veteran's right ruptured Achilles tendon disability, the examiner should describe whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  The examiner should describe any such additional limitation due to pain, weakness, fatigability, or incoordination, and express in terms of the degrees of additional range of motion loss due to pain on use and during flare-ups.  The examiner should also indicate if there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  

As to the Veteran's bilateral plantar fasciitis and heel spurs disabilities, the examiner should determine whether the Veteran's foot disability is mild, moderate, moderately severe, or severe in nature.

Any and all opinions should be accompanied by a complete rationale.

4. After completion of the development in steps 2 and 3, refer the Veteran's increased rating claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration as to whether an extra-schedular rating is warranted for the Veteran's service-connected right ruptured Achilles tendon, status post repair pursuant to  38 C.F.R. § 3.321(b)(1).  All responses in this regard must be fully documented in the claims file.

5. After completion of the development in step 2, the RO should schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his service-connected PTSD.  The claims file (including a copy of this remand) should be made available to the examiner for review.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished, and all clinical findings should be reported in detail.

The examiner should set forth all manifestations of the Veteran's PTSD disorder and discuss the impact of such symptoms on the Veteran's social and occupational functioning.  A Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for such score.

Any and all opinions should be accompanied by a complete rationale.

6. After completion of the development in step 2, return the claims file to an appropriate examiner to obtain addendum opinions regarding the etiology of the Veteran's current bilateral knee disabilities, bilateral hip disabilities, and left ankle disability.  The claims folder (including a copy of this remand) should be reviewed by the examiner.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

The examiner should specifically state:

	Whether it is at least as likely as not (50 
	percent or better probability) that any currently 
	diagnosed bilateral knee disability, bilateral hip 
	disability, and left ankle disability were either 
	caused or permanently aggravated by the 
	Veteran's service-connected right ruptured 
	Achilles tendon, status post repair, disability.

In making the above determinations, the examiner should consider and discuss the Veteran's reported history and contentions, as well as any other pertinent medical nexus evidence of record.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinions, he or she must explain why the opinions cannot be provided.

7. After completion of the development in step 2, schedule the Veteran for an appropriate VA examination for his claimed right foot drop.  The claims file (including a copy of this remand) should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  All necessary tests and studies should be performed, and all findings should be set forth in detail.

	(a) The examiner should determine whether the 
	Veteran currently has a disability manifested by 
	a right foot drop, or has had such disability at 
	any time during the appeal period.

	(b) If the Veteran does have a current disability 
	manifested by a right foot drop, the examiner 
	should then determine whether it is at least as 
	likely as not (50 percent or better probability) 
	that the Veteran's right foot drop is 
	etiologically related to the Veteran's service.

	(c) If the Veteran does have a current disability 
	manifested by a right foot drop, the examiner 
	should then determine whether it is at least as 
	likely as not (50 percent or better probability) 
	that any currently diagnosed right foot drop
	disability was either caused or permanently 
	aggravated by the Veteran's service-connected
       right ruptured Achilles tendon, status post 
       repair, disability.

In making the above determinations, the examiner should consider and discuss the Veteran's reported history and contentions, as well as any other pertinent medical evidence of record.

The rationale for all opinions expressed must be provided.  If the examiner(s) is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

The examiner(s) is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner(s) rejects the Veteran's reports, the examiner(s) must provide a reason for doing so. 

8. After completion of the development in step 2, return the claims file to the December 2011 VA examiner to obtain an addendum opinion regarding the etiology of the Veteran's currently diagnosed right elbow and right shoulder disabilities.  If the December 2011 VA examiner is not available, the claims folder should be reviewed by another examiner.  The claims folder (including a copy of this remand) should be reviewed by the examiner.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

The examiner should specifically state:

	Whether it is at least as likely as not (50 
	percent or better probability) that any currently 
	diagnosed right elbow and right shoulder 
	disability were either caused or permanently 
	aggravated by the Veteran's service-connected 
	right ruptured Achilles tendon, status post 
	repair, disability.  

In formulating the opinion, the examiner should specifically address the Veteran's contention that a post-service fall due to his service-connected right ruptured Achilles tendon, status post repair, disability reinjured his right elbow and shoulder.

In making the above determinations, the examiner should consider and discuss the Veteran's reported history and contentions, as well as any other pertinent medical nexus evidence of record.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinions, he or she must explain why the opinions cannot be provided.

9. After completing the above development and any other action deemed necessary, adjudicate the claims.  With respect to the Veteran's claim for an increased rating for a surgical scar, the RO should ensure that all appropriate versions of the diagnostic critiera for skin disabilities are considered and included in the SSOC, as discussed above.  With respect to the Veteran's claim for an increased rating for his right ruptured Achilles tendon disability, the RO should consider whether an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is warranted.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  This matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


